DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fourth, fifth and sixth gas lines must be shown/labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okayama (US 2014/0291286) in view of Amikura (US 2014/0203702).
In regards to claim 1, Okayama teaches a processing chamber (12) comprising:
a lower plate portion-16b (perforated lid) (fig. 1; para. 41);
a showerhead-SH and upper plate portion-16a provide a gas blocker on the lower plate portion-16b (fig. 1-2; para. 40-41), the gas blocker comprising:
a second member-20 (gas manifold) (fig. 2; para. 71);
a flow path-FL1 (central gas channel) in the second member-20 (fig. 2; para. 63);
a second member-22 and intermediate member-24 provide a first gas distribution plate that is below the second member-20, the first gas distribution plate comprising an inner trench (annular groove-22d/D21) surrounding the central gas channel (flow path-FL1) and an outer trench (annular groove-22e/D31) surrounding the inner trench (annular groove-22d) (fig. 2; para. 74);
a gas line-L21 (first gas channel) formed in the gas manifold, the gas line-L21 having a first end in fluid communication with a gas source (GS2) and a second end in fluid communication with the inner trench (annular groove-22d/D21) (fig. 1-2; para. 56, 87);
the flow path-FL1 formed in the second member-20, the flow path-FL1 having a first end in fluid communication with a gas source (GS3) and a second end in fluid communication with the outer trench (annular groove-22e/D31) (fig. 1-2, 5-6; para. 62);
a lower member-26 (second gas distribution plate) disposed below the first gas distribution plate/second member-22 and intermediate member-24 (fig. 1-2, 7; para. 77-81), the lower member-26 comprising:
a plurality of through holes (see L13 &L23) formed through a bottom of the lower member-26 (fig. 2; para. 51);
a recess-26a (central opening) in fluid communication with the flow path-FL1 (central gas channel) (fig. 1-2, 7); and
an annular groove-26b (recess region) formed in a top surface of the lower member-26, the annular groove-26b surrounding the recess-26a (fig. 1-2, 7; para. 77-78);
an upper plate portion-16a (third gas distribution plate) disposed below the lower member-26, the upper plate portion-16a comprising a plurality of through holes (see 16i/16j16k),  formed through a bottom of the upper plate portion-16a (fig. 1-2; para. 41-42), and
the upper plate portion-16a contacting a top surface of the lower plate portion-16b (fig. 1-2);
and a plurality of pass-through channels (see 16i/16j16k) disposed between the lower member-26 and the upper plate portion-16a, and each pass-through channel being extended through the perforated lid (fig. 1-2; para. 42); and
a mounting table-14 (substrate support) is disposed below the lower plate portion-16b (perforated lid) (fig. 1-2).
Okayama does not explicitly teach a second gas channel formed in the gas manifold, the second gas channel having a first end in fluid communication with a first gas source and a second end in fluid communication with the outer trench (annular groove-22e/D31);
However, Amikura teaches a gas inlet tube (34, gas manifold) connected to a gas distribution unit (62) which comprises a plurality of gas inlet paths, which provide at least a first gas inlet path (GC1) which feeds a first gas diffusion chamber (GR1) that is centrally located within the gas distribution unit.  Amikura teaches a second gas inlet path (GC2) feeds a second gas diffusion chamber (GR2) and a third gas inlet path (GC3, second gas channel) feeds a third gas diffusion chamber (outer trench) (fig. 2-3; para. 48, 55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the gas inlet tube and gas distribution unit which provide a third gas inlet path that feeds a third gas diffusion chamber of Amikura onto the second member-20 and first gas distribution plate of Okayama because Amikura teaches it will reduce deviation in gas diffusion (para. 23).
Okayama and Amikura as discussed, but do not explicitly teach a first gas source connected to the second gas channel in fluid communication with the outer trench.
However, gas connection between the second gas channel and the first gas source represent an obvious rearrangement of parts that would not alter the operation of the apparatus in a patentably distinct manner or produce any new and unexpected benefit over the prior art structure (see MPEP 2144.04).
In regards to claim 11, Okayama and Amikura as discussed, where Okayama teaches flow path-FL1 (central gas channel) through second member-22 and intermediate member-24 by way of third gas lines-L13, which provides bypassing the inner trench (annular groove-22d/D21) and outer trench (annular groove-22e/D31) (fig. 2).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rocha-Alvarez (US 2005/0263248) in view of Okayama (US 2014/0291286).
In regards to claim 3, Rocha-Alvarez teaches an apparatus (100) comprising: a first chamber (102, processing chamber) and a second chamber (104, processing chamber) (fig. 1-3; para. 20-21), each chamber comprising:
a pair of gas passages-424 (first gas line, a second gas line, a third gas line, and a fourth gas line) connected to a gas panel-112 (first gas source) (fig. 1, 4; para. 21) and a first conduit-204 (second gas source comprises fifth and sixth gas line) supplies processing gases (fig. 1, 4; para. 26);
a gas distribution plate-438 (perforated lid) having a perforated bottom-464 (fig. 4; para. 24);
a gas box (208/210, gas blocker) disposed above the gas distribution plate-438 (perforated lid) (fig. 2, 4; para. 24), the gas box comprising:
a housing-402 (gas manifold) which is connected to a first conduit-204 and feed passage-425 (fig. 4; para. 21, 26) and 
a pedestals-114 (substrate support) having a substrate supporting surface for supporting a substrate-116, the substrate supporting surface and the gas distribution plate-438 defining a substrate processing region therebetween (fig. 1, 4; para. 20).
Rocha-Alvarez does not explicitly teach a first gas distribution plate disposed below the gas manifold, the first gas distribution plate comprising an inner trench and an outer trench formed in a top surface of the first gas distribution plate, the inner trench and the outer trench are arranged in two concentric circles; a central gas channel formed through at least the gas manifold and the first gas distribution plate, the central gas channel in fluid communication with the second gas source through the fifth gas line, and the central gas channel is surrounded by the inner trench and the outer trench; a first gas channel formed through at least a portion of the gas manifold and disposed radially outward of the central gas channel, the first gas channel having a first end in fluid communication with the first gas line and a second end in fluid communication with the inner trench; and a second gas channel formed through at least a portion of the gas manifold and disposed radially outward of the first gas channel, the second gas channel having a first end in fluid communication with the second gas line and a second end in fluid communication with the outer trench.
However, Okayama teaches a second member-22 and intermediate member-24 provide a first gas distribution plate that is below the second member-20 (gas manifold) the first gas distribution plate comprising an inner trench (annular groove-22d/D21) and an outer trench (annular groove-22e/D31) formed in a top surface of the first gas distribution plate, the inner trench and the outer trench are arranged in two concentric circles (fig. 2; para. 74);
a flow path-FL1 (central gas channel) in the second member-20 (gas manifold) and the first gas distribution plate, as the first gas distribution plate comprises a plurality of third gas lines-L13, the flow path-FL1 in fluid communication with a gas source through a gas line, and the flow path-FL1 is surrounded by the inner trench (annular groove-22d/D21) and the outer trench (annular groove-22e/D31) (fig. 1-2; para. 51, 63);
a gas line-L21 (first gas channel) formed in the gas manifold, the gas line-L21 having a first end in fluid communication with a gas source (GS2) and a second end in fluid communication with the inner trench (annular groove-22d/D21) (fig. 1-2; para. 56, 87).
and a gas line-L32 (second gas channel) is disposed radially outward of the first gas channel, the gas line-L32 having a first end in fluid communication with a gas line and a second end in fluid communication with the outer trench (annular groove-22e/D31).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the first gas distribution plate, flow path and gas lines of Okayama onto the gas box of Rocha-Alvarez because Okayama teaches it will improve the uniformity of the flow of gas (para. 9).
In regards to claim 10, Rocha-Alvarez and Okayama as discussed, but do not explicitly teach the first gas line and the third gas line are connected to a source of a first gas mixture comprising an oxygen-containing gas, a silicon-containing gas, and a carrier gas, the second gas line and the fourth gas line are connected to a source of a second gas mixture comprising an oxygen- containing gas and a carrier gas, and the fifth gas line and the sixth gas line are connected to a source of a third gas mixture comprising a silicon-containing gas and a carrier gas.
However, particular type of gases used do not limit an apparatus claim (MPEP2115).  Also the arranging the gas lines to be connected to gas sources as claimed represent a simple duplication and/or rearrangement of parts that would not alter the function of the apparatus in a patentably distinct way over the prior art (MPEP 2144.04).

Allowable Subject Matter
Claims 2,4-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 2, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the third gas distribution plate comprises: an inner ring defining an inner gas zone of the third gas distribution plate, the inner gas zone being in fluid communication with the inner trench; and an outer ring surrounding the inner ring, the inner ring and the outer ring are concentrically disposed between the second gas distribution plate and the third gas distribution plate, wherein the inner ring and the outer ring defines an outer gas zone of the third gas distribution plate, and the outer gas zone is in fluid communication with the recess region of the second gas distribution plate, in combination with the other limitations set forth in the claim.
In regards to claims 4 and 6, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the first and second processing chamber further comprising: a second gas distribution plate disposed below the first gas distribution plate, the second gas distribution plate comprising a plurality of through holes formed through a bottom of the second gas distribution plate; and a third gas distribution plate disposed below the second gas distribution plate, the third gas distribution plate comprising: a recess region formed in a top surface of the third gas distribution plate; and a plurality of through holes formed through a bottom of the third gas distribution plate, and the third gas distribution plate contacting a top surface of the perforated lid, in combination with the other limitations set forth in the claim.
In regards to claim 12, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the second gas distribution plate comprises a ring shaped plenum in fluid communication with the outer trench in combination with the other limitations set forth in the claim.
In regards to claim 15, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a second gas distribution plate comprising a second opening in fluid communication with the central gas channel and the inner trench, and a ring shaped plenum in fluid communication with the outer trench, the second opening bypassing the ring shaped plenum; and a third gas distribution plate in fluid communication with the second opening and the ring shaped plenum, and in further fluid communication with the processing region, in combination with the other limitations set forth in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717